Citation Nr: 0519241	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUES


1.  Entitlement to an initial, compensable rating for post-
surgical repair, fracture of middle phalanx of the left ring 
finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia and esophageal reflux disease, status post 
fundoplication.


ATTORNEY FOR THE BOARD


D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO, inter alia, granted service connection for post-
surgical repair, fracture of the middle phalanx of the left 
ring finger, and for hiatal hernia and esophageal reflux 
disease, status post fundoplication, assigning each 
disability a noncompensable rating, effective October 1, 
2001.  The veteran filed a notice of disagreement (NOD) in 
July 2003 and the RO issued a statement of the case (SOC) in 
August 2003.  The veteran filed a substantive appeal in 
October 2003.

In a February 2004 rating decision, the RO increased the 
rating for hiatal hernia and esophageal reflux disease, 
status post fundoplication to 10 percent, also effective 
October 1, 2001.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for post-surgical repair, fracture of the 
middle phalanx of the left ring finger and hiatal hernia and 
esophageal reflux disease, status post fundoplication, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  Further, although the RO granted a higher 
initial rating for hiatal hernia and esophageal reflux 
disease, status post fundoplication, inasmuch as a higher 
evaluation for that disability is assignable, and the veteran 
is presumed to seek the maximum available benefit, the claim 
for a higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, claims on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Upon a review of the file, the Board finds that additional RO 
action on both claims on appeal is necessary.

In the July 2003 NOD, the veteran indicated that he had 
civilian medical records pertaining to his disabilities that 
he would make available.  In the October 2003 substantive 
appeal, the veteran indicated that he underwent two EGDs 
since he separated from service.  A December 2003 statement 
from the veteran indicates that he submitted treatment 
records in support of his claims after the RO's most recent 
findings, which, presumable, were the December 2003 SSOC.  In 
reviewing the record, the Board finds that, other than VA 
examination reports, there are no post-service treatment 
records in the claims file.  Furthermore, the February 2004 
SSOC that was issued after the December 2003 SSOC does not 
make reference to any medical evidence other than the most 
recent VA examination report.

As discussed, the veteran has indicated post-service medical 
treatment for his disabilities exists and states that he 
submitted the evidence.  Unfortunately, these records do not 
appear to be in the claims file.  Hence, the RO should ask 
the veteran to resubmit the records.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004)
The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should contact the veteran and 
ask him to resubmit the evidence he 
referred to in his December 2003 
correspondence.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional post-service 
evidence not currently of record that 
pertains to any of the claims on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claims, the RO should document its 
consideration of "staged rating", 
pursuant to Fenderson, cited to above.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




